—Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered September 21, 1993, convicting him of attempted murder in the first degree (two counts), kidnapping in the second degree, criminal use of a firearm in the first degree, attempted aggravated assault of a police officer (two counts), criminal possession of a weapon in the second degree, assault in the second degree (two counts), criminal possession of a weapon in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims regarding the legal sufficiency of the evidence are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.